t c memo united_states tax_court lander gibson petitioner v commissioner of internal revenue respondent docket no filed date lander gibson pro_se edward d fickess for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6213 or sec_7502 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references continued background at the time he filed his petition and amended petition petitioner resided in syracuse new york in the notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the notice_of_deficiency advised petitioner that he had days from the date of the notice to file a petition in the tax_court for a redetermination of the deficiency the notice_of_deficiency stated that the last date to petition the tax_court was date petitioner mailed a petition properly addressed to the court in late date at a post office in the carousel shopping mall in syracuse after he finished work the court received the petition on date which i sec_120 days after the mailing of the notice_of_deficiency in november and date and date the court was experiencing significant anthrax- related mail delays following the closure of the post office serving the court in date the court was still receiving mail from november and date all of the regular u s mail received by the court was subject_to irradiation treatment as a result of the irradiation treatment t continued are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar - - the postmark on the envelope in which the petition arrived was illegible on date respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not timely filed on date petitioner objected to the granting of this motion discussion our jurisdiction to redetermine a deficiency depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer’s last_known_address sec_6212 b 81_tc_42 the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date that the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 a we take judicial_notice of the facts regarding the mail delivery service to the court see also mail delays addressed daily tax rept bna g-2 date q4e- sec_7502 provides that in certain circumstances a timely mailed petition will be treated as though it were timely filed sec_7502 provides that the timely mailing timely filing rule applies if the postmark date on an envelope falls within the prescribed period or on or before the prescribed date petitioner did not challenge the validity of the notice_of_deficiency our jurisdiction depends on whether the petition was timely filed the petition was received and filed by this court more than days after the mailing of the notice_of_deficiency as noted above the court was experiencing delays in u s mail delivery when the petition was mailed additionally the postmark was illegible by the time it was received by the court because of the irradiation treatment if the postmark is illegible the taxpayer may offer extrinsic evidence to establish what was or should have been the actual date of the postmark 65_tc_548 45_tc_320 the taxpayer bears the burden of proving timely mailing sec_301_7502-1 a proced admin regs petitioner through testimony sought to establish that he mailed his petition timely and that the postmark although illegible was timely see 68_tc_354 - - finding on the basis of the taxpayer’s testimony that he mailed his petition timely we found petitioner to be forthright and candid and his testimony to be credible petitioner testified that in mailing the petition he was rushing to make sure he beat the time several days ahead and the post office assured him that the petition would arrive on time petitioner testified that he mailed the petition return receipt requested and made sure the receipt was stamped at the post office once the petition arrived at the court however he testified that he did not think to save the receipt because he did not think it was important once he knew that the court had received the petition further petitioner provided credible testimony as to where and when the petition was mailed we conclude that petitioner timely mailed his petition accordingly respondent’s motion to dismiss for lack of jurisdiction will be denied to reflect the foregoing an appropriate order will be issued
